The Honorable Judith K. Moriarty Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Secretary Moriarty:
This opinion letter is in response to your request for our review under Sections 116.332 and 116.334, RSMo 1986, for sufficiency as to form of an initiative petition relating to the amendment of Article X of the Missouri Constitution and specifically Sections 1, 4(a), 4(b), 4(c), 4(d), 4(e), 5, 6, 6(b) and 10(a). A copy of the initiative petition and the proposed amendment which you submitted to this office on July 15, 1993, is attached for reference.
We conclude the petition must be rejected as to form. Missouri Constitution, Article III, Section 50 requires an initiative petition proposing a constitutional amendment to include the full text of the measure so proposed. Judicial interpretation of this provision requires that notice be given to the voters of the existing constitutional provisions that may be amended or impliedly repealed if the proposed amendment is adopted. See, e.g., Buchanan v. Kirkpatrick,615 S.W.2d 6, 14-15 (Mo. banc 1981). The notice reviewed inBuchanan can be found in 615 S.W.2d at 24. The enclosed initiative contains no such notice; however, the proposed amendment is in direct conflict with provisions not listed. As an example, the proposed amendment to Article X, Section 1 is in direct conflict with provisions in Article X, Section 18. Because of the lack of the required notice, we conclude the petition must be rejected as to form.
Because of our rejection of the form of petition for the reason stated above, we have not reviewed the petition to determine if additional deficiencies exist.
Very truly yours,
                                  JEREMIAH W. (JAY) NIXON Attorney General
Enclosure